Citation Nr: 1758804	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2017.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran brought forward a new theory of entitlement at his hearing.  The Veteran contends that being required to sleep under stressful circumstances in service, such as sleeping in a vehicle while transporting communications equipment and being roused in the middle of the night to practice deploying, as well as unusual sleep patterns required to complete his shifts, caused his sleep apnea.  He contends that these unusual and stressful sleeping conditions caused the hypopneas observed in a February 2001 sleep study, and that although they did not rise to the level of a sleep apnea diagnosis in service, he believes they continued and worsened until he was diagnosed with sleep apnea in 2008.  Although the VA examinations of record have discussed the February 2001 sleep study, they have not discussed the possible effects of the Veteran's sleep patterns and circumstances during service.  Upon remand, a supplemental opinion should discuss these issues.  Additionally, the Board notes an October 2012 private treatment record that indicates that the information discussed in March 2001 record documented very mild obstructive sleep apnea, based on 1 apnea, 24 hypopneas, RDI 3.8 per hour.  As this matter is being remanded for a new medical opinion, the supplemental opinion should also discuss this private treatment note.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused by or etiologically related to service.  

The clinician must specifically consider and discuss the Veteran's belief, as discussed in his May 2017 hearing testimony, that sleeping in unusually stressful patterns and circumstances during service (including staying awake for long periods of time, staying up all night to complete his assigned shifts, sleeping on a moving vehicle while transporting equipment, and being roused in the middle of the night to practice deployment) caused obstructive sleep apnea, which first manifested itself as apneas and hypopneas in his February 2001 sleep study, and which continued and worsened until he was diagnosed with sleep apnea in 2008.  The clinician must reconcile his or her opinion with a private October 2012 treatment note that indicates that a March 2001 in-service treatment note that noted one apnea and 24 hypopneas in a sleep study documented very mild obstructive sleep apnea. 

The opinion offered must be supported by a complete rationale.

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




